Citation Nr: 0841736	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  04-37 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1971 to September 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision.  

In October 2007, the Board remanded this claim for a VA 
examination.  The RO completed the requested development, 
readjudicated the claim, and returned the claim to the Board 
for further review.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The medical opinion of record states that the veteran's 
current arthritis is not attributable to either service or 
his service-connected Henoch-Schonlein Purpura (HSP).

CONCLUSION OF LAW

The criteria for service connection for arthritis have not 
been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

The veteran contends that his current arthritis of his back, 
knees, shoulders, elbows, wrists, and ankles is related to 
his service-connected HSP.  

The veteran's service entrance physical examination report 
reflects that his upper and lower extremities, spine, and 
musculoskeletal system were found to be normal. In his 
entrance self-report of medical history, the veteran reported 
that he was involved in a pre-service automobile accident 
during which he fractured his right humerus, resulting in a 
slight deformity and occasional twinge of the elbow.  During 
service, the veteran developed HSP.  One of the corresponding 
service treatment records notes that the veteran's HSP was 
manifested by multiple symptoms, including arthritis.  
However, the veteran's upper and lower extremities and spinal 
and musculoskeletal system were found to be normal at 
separation, as reflected by the veteran's July 1972 Medical 
Board physical examination report, which recommended the 
veteran's separation from service due to his HSP.

Since service, the veteran's VA treatment records reflect 
that the veteran was involved in an accident in 1993 and had 
subsequent surgeries to repair related damage to the 
veteran's lumbar and cervical spine.  VA treatment records 
also reflect that the veteran has been treated for gouty 
arthritis since 2003, with related pain in his ankles and 
wrists.  April 2002 VA radiological studies of the veteran's 
knees and wrists note unremarkable findings with the 
exception of evidence of the veteran's healed humerus 
fracture, and a December 2003 VA radiology report also notes 
the veteran's right wrist to be normal.  Private radiological 
reports reflect that the veteran fell in December 2006; a May 
2007 private MRI of the veteran's left shoulder revealed mild 
infraspinatus tendinosis without rotator cuff tear and very 
mild acromioclavicular arthrosis, and a June 2007 private MRI 
of the veteran's lumbar spine notes post-surgical changes to 
L4-L5.

The veteran underwent a VA joint examination in December 2007 
in order to determine whether the veteran's arthritic 
symptoms in service due to his HSP were related to any 
current arthritis.  The examiner reviewed the veteran's 
claims file and noted the veteran's reports that he was 
diagnosed with HSP while in service and was subsequently 
medically discharged.  After service, the veteran reports 
being employed in the law enforcement field until he injured 
his neck and lumbar spine when lifting a television at work, 
requiring him to have two subsequent cervical and lumbar 
spinal surgeries.  However, the examiner noted that the 
veteran was an unreliable historian, reporting varying 
accounts of his current employment.  The examiner noted that 
the veteran was claiming that he had arthritis in his knees, 
back, shoulders, elbows, wrists, and ankles, which he 
reported beginning approximately 10 years before the 
examination (1997) and which he attributed to his HSP based 
on his research.  However, the examiner noted that the 
veteran was unable to cite the sources for his theory.  The 
veteran also reported his symptomology of severe pain in the 
affected joints, but he denied the use of any assistive 
devices (although in a February 2005 statement, the veteran 
reported having to use crutches due to his arthritis).   An 
examination of the veteran's joints revealed limited motion 
due to pain, with no weakness, fatigability, or 
incoordination, in the lumbar and cervical spine, elbows, 
wrists, left knee, and shoulders, as well as crepitus in the 
shoulders.  The corresponding radiology reports reflect 
findings consistent with mild degenerative joint disease in 
the veteran's left ankle, bilateral knees, bilateral 
shoulders, and lumbar spine.   

In conclusion, the examiner opined that it was not as likely 
as not that the arthritis found during the veteran's 
examination was related to or had its onset in service, nor 
was it secondary to the veteran's service-connected HSP.  
Specifically, the  examiner noted that the veteran has been 
diagnosed with gouty arthritis of his ankles, and there is no 
history of gouty arthritis in service.  Moreover, the 
examiner attributed the veteran's cervical and lumbar spine 
disabilities to the 1993 trauma, and lastly, she explained 
that while arthritis and arthralgia may be associated with 
HSP, those symptoms only manifest during the active form of 
the disease, and the arthritis resolves when the disease 
becomes inactive, leaving no chronic residuals.  Since the 
veteran's HSP was currently inactive, the examiner opined 
that the veteran's current arthritis is not attributable to 
HSP.

While the evidence of record reflects objective findings that 
the veteran currently has various forms of arthritis, the 
evidence fails to relate these conditions to service.  The 
veteran's service medical records fail to reveal any joint 
disease or injury, with the exception of the veteran's 
preexisting humerus fracture and a notation of arthritis 
related to HSP.  However, the VA examiner explained that the 
veteran's HSP was currently inactive and that the disease was 
usually self-limited and left no chronic residuals after it 
resolved.  Moreover, while the veteran believes that his 
current arthritis is related to his HSP, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, because the medical evidence of record fails to 
reveal that any disease or injury incurred in service 
resulted in the veteran's current arthritis, service 
connection for arthritis is denied.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, required notice was completed by a 
letter dated in October 2003.  With respect to the duty to 
assist, the veteran's service medical records, VA treatment 
records, and private treatment records have been obtained, 
and there is no indication of any additional relevant records 
that the RO failed to obtain.  The veteran was afforded a VA 
joint examination, and he was offered the opportunity to 
testify at a hearing before the Board, but he declined.   

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.

ORDER

Service connection for arthritis is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


